DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, and 4 - 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gomez (US 20160205488 A1) hereinafter Gomez.
Regarding claim 1, Gomez teaches An auditory wearable device management system (combination of “Central Server 102” and “User Devices 104a to 104n in Fig. 1) for distributing audio information from one or more information sound sources (“disseminating one or more custom geofixed soundscapes” in ¶[0021]) to an auditory wearable device worn by each wearer (devices 104a 104n in Fig. 1) constituting a collection of people and acting collectively (“The system 100 provides multiuser, acoustic simulations by hosting and disseminating one or more custom geofixed soundscapes to the users 106.” in ¶[0021]), the auditory wearable device management system comprising: a wearing information holding unit (“User Tracking Module 302 in Fig. 3A) configured to associate the wearer with 
Regarding claim 4, Gomez teaches the system of claim 1, Gomez further teaches the system further comprising an information distributing unit configured to select, for each of the one or more information sound sources as the distribution destination, one of the wearers, all the wearers in common, or all members of a wearer group organized to include the wearers in common, and then distribute the audio information from the information sound source to the selected distribution destination (“In some embodiments, transmitted sound events are not tailored to specific users and thus, the central server 302 may use a suitable broadcasting/multicasting technique, such as Internet Protocol (IP) multicast.  In other embodiments, the central server 302 generates sound events that are tailored to specific users which are then transmitted to the users via transmitter 302e.” in ¶[0042], and “sound events may be "coded" for a specific user but transmitted to multiple users or all users (e.g., using a broadcast or multicast technique) and the sound event may be decoded only by the intended user.  As another alternative, the sound event may be coded such that it is filtered (or otherwise locked) by all users except for the intended user.” in ¶[0042]).
Regarding claim 5, Gomez teaches the system of claim 4, Gomez further teaches the system further comprising a wearer group management unit configured to organize and manage the wearers constituting the wearer group as a broadcasting distribution destination, the audio information from the information sound source being commonly distributed to the wearer group(“The presence of these features may be automatically controlled by criteria such as user location; for instance, by assigning 
Regarding claim 6, Gomez teaches the system of claim 4, Gomez further teaches the system further comprising a wearer information selecting unit configured to allow the wearer to designate the audio information of the information sound source to be distributed to the wearer (“the central server 102 and/or user device 104 generates a multi-channel, adaptive sound feed using the relative geolocation of the user 202 and sound event 204, and the orientation of the user's head.  User location and head orientation may be measured and applied in real-time.  As a user 202 moves around the physical world and/or changes head orientation, the user perceives the sound event 204 to be geofixed (i.e. the user perceives one or more sounds as originating from one or more geographic locations)” in ¶[0024]).
Regarding claim 7, Gomez teaches the system of claim 1, Gomez further teaches the system further comprising as the information sound source, a guidance sound source configured to use the audio information accompanied by absolute position information for guidance and an information sound source configured to use the audio information not accompanied by the absolute position information, wherein the guidance sound source is configured to fix a position where the guidance sound source is arranged, and set and register the fixed position as an attribute of the information sound source in advance, and the information sound source can be arranged at a specified position, and the specified arranged position is set and registered as an attribute of the information sound source (“The soundscape controller 302c adds entries to the queue based upon trigger criteria within a soundscape profile 302f.  For example, if a soundscape profile 302f includes a sound event having trigger criteria "play sound when any user is within N meters of specific geolocation," the soundscape controller 302c adds a corresponding entry to the queue when it determines any user is within N meters of the specified location.  To determine this, the soundscape controller 302c can use user location information 
Regarding claim 8, Gomez teaches the system of claim 7, Gomez further teaches the system further comprising information arrangement default setting information, a predetermined default position being set and registered in the information arrangement default setting information as a position where the information sound source is arranged (“It should be appreciated that the disclosure provides systems and methods for soundscapes fixed to real-world geolocations.  The soundscapes can be hosted and disseminated by a central server, and dynamically modified in real-time.” in ¶[0068]).
Regarding claim 9, claim is rejected for being the method comprising at least the same elements and performing at least the same functions performed by the system of rejected claim 1 (see rejection of claim 1 above).
Regarding claim 10, claim is rejected for being the non-transitory computer readable medium storing an auditory wearable device management program comprising at least the same elements and performing at least the same functions performed by the system of rejected claim 1 (see reasons for rejection of claim 1 above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomez (US 20160205488 A1) hereinafter Gomez in view of Krishna et al. (US 20190188013 A1) hereinafter Krishna and further in view of Brown et al. (US 20100020998 A1) hereinafter Brown.
Regarding claim 2, Gomez teaches the system of claim 1, Gomez further teaches the system further comprising a wearer identifying unit configured to, when information about the auditory wearable device being worn by the wearer is received (“the soundscape controller 302c may apply certain user-specific waveform processing techniques before sound event data is transmitted.” in ¶[0042]), Gomez further teaches the wearing information including an association of the wearer and the wearing status of the auditory wearable device (Soundscape profiles in 302f store the profiles of the wearers in Fig. 3A),

Since Gomez already teaches a wearable audio system that uses voice commands to interface with the system in (“The interface 302a can also include a sensor used to trigger sound events in real-time, such as a microphone to receive voice commands,” in ¶[0036]),
And since it is known in the art as evidenced by Krishna to use voice information to identify a specific user in (“a user is associated to a user device.  Such an association may be based on a facial recognition of the user, a voice recognition of the user,” in ¶[0056]), 
An ordinary skilled in the art would be motivated to use voice analysis to identify a user/wearer because it is one of finite and known method and would be obvious to try,
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Gomez with Krishna,
Krishna further teaches the system further comprising  and information about login by the voice of the wearer (“a voice recognition of the user, a radio frequency identifier (RFID) tag associated with a user, a retinal scan, or a login to the user device by the user” in ¶[0056]), 
Gomez as modified by Krishna does not specifically disclose the system further comprising identify the wearing status indicating the identified wearer is wearing the auditory wearable device, and output the wearing information to the wearing information holding unit however,
Since it is known in the art as evidenced by “” a headset (wearable) audio system further comprises identify the wearing status indicating the identified wearer is wearing the auditory wearable device, and output the wearing information to the wearing information holding unit in (“A headset system includes a first earbud and a second earbud.  One or both earbuds have a detector which 
An ordinary skilled in the art would be motivated to modify Gomez as modified by Krishna with the teachings of Brown for the benefit of saving power resources,
Therefore it would have been obvious to person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Gomez as modified by Krishna with Brown.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomez (US 20160205488 A1) hereinafter Gomez in view of Brown et al. (US 20100020998 A1) hereinafter Brown.
Regarding claim 3, Gomez teaches the system of claim 1, Gomez further teaches the system further comprising wherein when the wearer sound field forming unit forms the sound field from the audio information from the information sound source and processes the audio information, the wearer sound field forming unit is configured to: determine whether the wearer is wearing the auditory wearable device on both of his/her ears or on a single ear based on the wearing information, when it is determined that the wearer is wearing the auditory wearable device both of on his/her ears, form the sound field from the audio information and process the audio information in such a way that the audio information from the information sound source is localized at different positions, as viewed from the wearer, by a difference in volume levels given to both of his/her ears, and then output the processed audio information as audio information for a right ear and the processed audio information for a left ear (“At block 410, the user's head orientation is determined using the head orientation module 304c (e.g., a magnetometer).  At block 412, a left-ear HRTF is applied to the waveform to generate a left audio feed and, at block 414, a right-ear HRTF is applied to the waveform to generate a right audio feed.  The HRTFs may be generated prior to the simulation and stored (or "preloaded") upon the user device.  In certain embodiments, the HRTFs can be customized to the user such as through direct measurement of the 
Gomez does not specifically disclose the system further comprising and when it is determined that the wearer is wearing the auditory wearable device on the single ear, form the sound field from the audio information and process the audio information mainly using a frequency and the volume level in order to determine the information sound source, and then output the processed audio information as audio information for the single ear (“FIG. 4 shows a simplified block diagram of the headset shown in FIGS. 1 and 2 capable of outputting a stereo signal or monaural signal dependent on whether the earbud is donned or doffed.” in ¶[0012]),
An ordinary skilled in the art would be motivated to modify Gomez to determine if both or one earpiece of the wearable device is donned, and if so to output mono audio for the benefit of saving power resources, 
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Gomez with Brown.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953.  The examiner can normally be reached on M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMMAR T HAMID/Examiner, Art Unit 2654